DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed 11/10/20 has been acknowledged and entered. By this amendment claims 1-20 are cancelled and claims 21-37 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 27-29, 31-32 and 34-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (2015/0200182).
Regarding claim 21, Wang (Figs. 15-22) discloses a method of manufacturing a semiconductor package 150’, the method comprising: preparing a substrate (138, 100b) (Fig. 20) provided with a columnar conductor 120; and stacking a plurality of semiconductor chips 132a/132b on the substrate 100b such that at least one of the plurality of semiconductor chips 132a is electrically connected to the substrate via the columnar conductor 120 and the plurality of semiconductor chips 132a/132b are disposed outside the columnar conductor 120, wherein the columnar conductor 120 extends upwardly from the substrate (138, 100b) (Fig. 20).  
Regarding claim 22, Wang (Figs. 15) discloses further comprising: forming a molding layer (106a, 106b) to cover the plurality of semiconductor chips.  

Regarding claim 23, Wang (Figs. 15-22) discloses wherein the stacking of the plurality of semiconductor chips comprises: stacking a first semiconductor chip 132a on the substrate (138, 100b); and stacking a second semiconductor chip 102 on the first semiconductor chip 132a (Fig. 15), wherein the second semiconductor chip 102 comprises a first segment (the portions on the right side of the second semiconductor chip 102) that protrudes outwardly beyond one side of the first semiconductor chip 132a, and wherein the first segment (the portions on the right side of the second semiconductor chip 102) of the second semiconductor chip 102 comprises a second connection pad 110 on a bottom surface of the first segment, the second connection pad 110 being positioned on the columnar conductor 120 (see Fig. 15 or Fig. 21).  

Regarding claim 27, Wang (Figs. 15-22) discloses the preparing the substrate provided with the columnar conductor comprises: preparing the substrate (138, 100b); and forming the columnar conductor 120 on the substrate.  

Regarding claim 28, Wang (Figs. 20) discloses the forming the columnar conductor 120 on the substrate comprises: forming a connection structure on the substrate 100b; and forming the columnar conductor 120 in the connection structure.  

Regarding claim 29, Wang (Figs. 15-22) discloses the forming the columnar conductor 120 in the connection structure comprises: forming a hole (in an upper dielectric layer 108) in the connection structure; and forming the columnar conductor 120 in the hole (Fig. 20).  

Regarding claim 31, Wang (Figs. 17-18) discloses the connection structure comprises a first structure and a second structure, the columnar conductor comprises a first columnar conductor 120 (on the left side) and a second columnar conductor 120 (on the right side), the first columnar conductor 120 is positioned in the first structure, and the second columnar conductor 120 is positioned in the second structure.  

Regarding claim 32, Wang (Figs. 15-22) discloses method of manufacturing a semiconductor package 150’, the method comprising: preparing a substrate (138, 100b) (Fig. 20); forming a columnar conductor 120 on the substrate; and stacking a plurality of semiconductor chips (132a, 132b) on the substrate; 5U.S. Patent ApplicationCustomer No. 74,712 wherein the columnar conductor 120 comprises a first columnar conductor 120 extended upwardly from the substrate 100b, wherein the stacking of the plurality of semiconductor chips 132 comprises: stacking a first semiconductor chip 132a on the substrate; and stacking a second semiconductor chip 102 on the first semiconductor chip 132a and on the first columnar conductor 120 (Fig. 21), wherein the second semiconductor chip 102 comprises a first segment (the portions on the right side of the second semiconductor chip 102) that protrudes outwardly beyond one side of the first semiconductor chip 132a, and wherein the second semiconductor chip 102 comprises a second connection pad 110 on a bottom surface of the first segment of the second semiconductor chip 102 (Fig. 21), the second connection pad 110 being electrically connected to the first columnar conductor 120 (see Figs. 15 and 22).  
  
Regarding claim 34, Wang (Figs. 15-22) discloses further comprising: forming a molding layer (106a, 106b) to cover the plurality of semiconductor chips 132a and the columnar conductor 120 on the substrate.

Regarding claim 35, Wang (Figs. 20) discloses the forming the columnar conductor 120 on the substrate comprises: forming a connection structure on the substrate 100b; and forming the columnar conductor 120 extend upwardly in the connection structure (108, 140’); the connection structure comprises an insulation material 108 ([0021]).  
  
Regarding claim 36, Wang (Figs. 15-22) discloses the forming the columnar conductor 120 in the connection structure comprises: forming a hole (in an upper dielectric layer 108) in the connection structure 140’; and forming the columnar conductor 120 in the hole (Fig. 20).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 30 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2015/0200182) in view of Jeong et al. (2018/0145061).
Regarding claims 24 and 37, Wang discloses all the claimed limitations as discussed above except for performing a reflow process to bond and electrically connect the plurality of semiconductor chips and the substrate to each other.
However, Jeong (Figs. 8A-8C) teaches performing a reflow process to bond and electrically connect the first terminal 141 and the second terminal 220 to each other in order to unify to form one connection terminal ([0076]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wang by using a reflow process to bond and electrically connect the plurality of semiconductor chips and the substrate to each other as taught by Jeong in order to unify to form one connection terminal (Figs. 8A-8C, [0076]).

Regarding claim 30, as discussed the combination above, Jeong (Figs. 8A-8B) discloses the forming the hole 131 in the connection structure 130 is performed by laser drilling ([0071]).  

Allowable Subject Matter
Claims 25-26 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the claims 25 and 33. Specifically, the prior art of record fails to disclose wherein the columnar conductor comprises a first columnar conductor and a second columnar conductor, the second columnar conductor is horizontally spaced apart from the first columnar conductor, wherein the stacking of the plurality of semiconductor chips comprises: stacking a first semiconductor chip on the substrate; stacking a second semiconductor chip on the first semiconductor chip; and stacking a third semiconductor chip on the second semiconductor chip, wherein the second semiconductor chip comprises a first segment that protrudes outwardly beyond one side of the first semiconductor chip, wherein the third semiconductor chip comprises a first segment that protrudes outwardly beyond one side of the second semiconductor chip, wherein the second semiconductor chip comprises a second connection pad on a bottom surface of the first segment of the second semiconductor chip, the second connection pad being positioned on the first columnar conductor, and wherein the third semiconductor chip comprises a third connection pad on a bottom surface of the first segment of the third semiconductor chip, the second connection pad being positioned on the second columnar conductor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/               Primary Examiner, Art Unit 2814